Case 1:19-cr-20450-RNS Document 29-4 Entered on FLSD Docket 03/01/2021 Page 1 of 6




                           EXHIBIT 3
Case 1:19-cr-20450-RNS Document 29-4 Entered on FLSD Docket 03/01/2021 Page 2 of 6




                                                                                            23rd February 2021




 Dear Sirs,

 Re: Spanish into English (UK) Certified Translation

 Language Reach Limited is a UK-registered professional translation and interpreting
 company and a fully qualified registered member of The Association of Translation
 Companies (Member No. 2018ATCR1238). We hereby confirm that we have
 translated the enclosed document(s) from Spanish into English (UK).

 As a responsible translation agency we only employ certified linguists to work with
 us. We are satisfied with the linguistic accuracy and hereby confirm that the English
 (UK) written translation of the Spanish document(s) represents its fair and accurate
 linguistic message as intended in the original file(s).

 We hereby confirm that this is a true and correct translation and certify the linguistic
 accuracy.

 For more information, please contact Language Reach Limited on +44 (0) 208 677
 3775.

 Yours sincerely,




 Aniello Attianese
 Senior Account Manager




        Registered in England & Wales 07635166 Tel: +44 (0) 208 677 3775 Email: info@languagereach.com     23/02/2021
                           Address: Unit F11B, Parkhall Business Centre, London, SE21 8EN
Case 1:19-cr-20450-RNS Document 29-4 Entered on FLSD Docket 03/01/2021 Page 3 of 6




    [emblem]
    The People’s Minister for
    Foreign Affairs
    of the Bolivarian Republic of Venezuela
                                                                              Caracas, 13 June 2020


    Excellent Sir
    Luis Filipe Lopes Tavares
    Minister for Foreign Affairs, Communities and Defence
    of the Republic of Cape Verde
    Praia.-




    Excellent Sir:
           We greet you affectionately on behalf of the People of Venezuela, the President of the
    Republic, Nicolás Maduro Moros, the Venezuelan People and myself, and assure you of our
    best wishes to you and to His Excellency Jorge Carlos Fonseca, President of the Republic of
    Cape Verde, and to our brothers and sisters the people of Cape Verde.
           I wish to address you regarding the Venezuelan citizen Alex Nain SAAB MORÁN,
    born on 21 December 1971 and holder of Bolivarian Republic of Venezuela passport number
    146601956, who I am aware was arrested in Cape Verde yesterday, 12 June 2020, on the
    grounds of an Interpol Red Alert issued at the request of the United States of America.
            It is the case, Excellent Sir, that the Interpol Red Alert was issued after the detention of
    citizen Alex Nain SAAB MORÁN, on 13 June 2020, which clearly invalidates the alleged
    reasons for his detention, because it violates basic legal principles.
            In addition, I would like to emphasize that citizen Alex Nain SAAB MORÁN was
    actually acting as a representative of the Government of the Bolivarian Republic of Venezuela,
    which gives him sovereign immunity, in accordance with international law and with the
    principles of common law. Notwithstanding, this sovereign immunity of a representative of the
    Government of the Bolivarian Republic of Venezuela was not taken into consideration at the




                                                                                                           23/02/2021
Case 1:19-cr-20450-RNS Document 29-4 Entered on FLSD Docket 03/01/2021 Page 4 of 6




    [emblem]
    The People’s Minister for
    Foreign Affairs
    of the Bolivarian Republic of Venezuela




    time of his detention which occurred during a technical stopover of the aircraft carrying him to
    Cape Verde.
            I feel it is of particular importance to point out that the citizen in question was carrying
    out commercial functions on behalf of the Bolivarian Republic of Venezuela, whose purpose
    was to guarantee the humanitarian provision of medical supplies, medicines and urgent
    foodstuffs for our country in the context of the COVID-19 pandemic, which made his sudden
    detention particularly serious for our country.
            Taking into account the historical good relations between Cape Verde and Venezuela,
    as well as the acknowledged importance that people of Cape Verde attach to independence and
    good political and diplomatic relations with the rest of the World, I respectfully request his
    immediate release and also ask that he is permitted to immediately return to Venezuela
    following his release.
           I thank you in advance for your valuable support and solidarity in relation to this request
    and I would like to take this opportunity to reiterate my sincere appreciation and consideration.
                                              Kind regards,

                                                                                 BOLIVARIAN REPUBLIC OF
                                           [Illegible signature]                       VENEZUELA

                                             Jorge Arreaza
                                                                                    MINISTER’S OFFICE
                               The People’s Minister for Foreign Affairs
                                   Bolivarian Republic of Venezuela
                                                                                  MINISTRY OF FOREIGN
                                                                                        AFFAIRS




                                                                                                           23/02/2021
Case 1:19-cr-20450-RNS Document 29-4 Entered on FLSD Docket 03/01/2021 Page 5 of 6




                                                                              23/02/2021
Case 1:19-cr-20450-RNS Document 29-4 Entered on FLSD Docket 03/01/2021 Page 6 of 6




                                                                              23/02/2021
